Title: From Thomas Jefferson to Joseph Priestley, 29 November 1802
From: Jefferson, Thomas
To: Priestley, Joseph


          
            Dear Sir
            Washington Nov. 29. 1802.
          
          Your favor of Oct. 29. was recieved in due time, and I am very thankful for the extract of mr Stone’s letter on the subject of Alexander. the apparition of such a man on a throne is one of the phaenomena which will distinguish the present epoch so remarkeable in the history of man. but he must have an Herculean task to devise and establish the means of securing freedom & happiness to those who are not capable of taking care of themselves. some preparation seems necessary to qualify the body of a nation for self-government. who could have thought the French nation incapable of it? Alexander will doubtless begin at the right end, by taking means for diffusing instruction & a sense of their natural rights through the mass of his people, and for relieving them in the mean time from actual oppression. I should be puzzled to find a person capable of preparing for him the short analytical view of our constitution which you propose. it would be a short work, but a difficult one. mr Coopers Propositions respecting the foundation of civil government; your own piece on the First principles of government; Chipman’s Sketches on the principles of government, and the Federalist would furnish the principles of our constitution and their practical developement in the several parts of that instrument. I question whether such a work can be so well executed for his purpose by any other, as by a Russian, presenting exactly that view of it which that people would sieze with advantage. it would be easy to name some persons who could give a perfect abstract view, adapted to an English or American mind: but they would find it difficult perhaps to disengage themselves sufficiently from other pursuits. however if we keep it in view, we may perhaps get it done. your letter to mr Stone shall be taken care of. 
          Our busy scene is now approaching. the quiet tract into which we are endeavoring to get, neither meddling with the affairs of other nations, nor with those of our fellow citizens, but letting them go on in their own way, will shew itself in the statement of our affairs to Congress. we have almost nothing to propose to them but ‘to let things alone.’ the effects of the fiscal arrangements of the last session will shew themselves very satisfactorily. the only speck in our horizon which can threaten any thing, is the cession of Louisiana to France. tho’ probable, it is not yet entirely certain how far it will be carried into effect.—I am sorry you cannot be absent this winter from the cold of the position in which you are. I have a great opinion of the favorable influence of genial climates in winter, & especially on old persons. altho’ Washington does not offer the best, yet it is probably much milder than that in which you are. otherwise it could offer little but the affectionate reception you should have experienced. the notice of me which you are so good as to prefix to your book, cannot but be consolatory, inasmuch as it testifies what one great and good man thinks of me. but in truth I have no pretensions but to have wished the good of mankind with very moderate talents for carrying it into effect. my chief object is to let the good sense of the nation have fair play, believing it will best take care of itself. praying for you many days of life & health, & of leisure still to inform the understandings of man, I tender you assurances of my sincere esteem & attachment & high respect.
          
            Th: Jefferson
          
        